DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1-12 and 15-32 have been amended.
Claim(s) 13-14 have been canceled.

Objections to the Claims
Amendments made to claim(s) 1-12 and 15-32 have overcome the previous objections. 

Objections to the Specification
Amendments made to specification have overcome the previous objections. 

Rejections under 35 USC 112
Previous 112 rejections for Claim(s) 14 are now withdrawn as claim(s) 14 have been canceled.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 11/25/2020 with respect to Claim(s) 1-12 and 15-32 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1, 15 and 23 to patentably distinguish over prior art of Bible alone or in combination with others, however the Examiner believes that Bible in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1-12 and 15-32 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-12 and 15-32 herein.

Claim Objections

Claim(s) 2 and 29 are objected to because of the following informalities:  
Claim(s) 2
Claim(s) 29 recite a term “the control board”. The Examiner suggests amending the term to recite “a control board” for antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 7-10, 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bible et al. (US 5384543; hereinafter Bible) in view of Sawamoto et al. (US 20140218049).
Regarding claim 1, Bible teaches in figure(s) 1-6 a microwave sensor, adapted to determine the presence of anomalies in an asset formed from a material system (structural member 20; figure 1) having at least one layer (drywall/plaster layer  22) of a coating material on a surface thereof, the microwave sensor comprising: 
a microwave transceiver (mw transmitter-receiver 18 and 36; figure 1); and 
a waveguide (col. 2 lines 55-65 :- waveguide is implicit in horn antennas 18,36 or microwave horn is an antenna that consists of a flaring metal waveguide shaped like a horn); 
the waveguide being operably coupled to the microwave transceiver (18,36), wherein the microwave transceiver transmits a first frequency modulated continuous wave microwave signal (col. 3 lines 43-50 :-  microwave energy transmitted by the transmitter 18; col. 4 lines 43-50 :- center frequency is set at 8.0 GHz, the spread is 1.5 GHz; figures 1,6) onto the at least one layer and receives a second frequency modulated continuous wave microwave signal (col. 3 lines 43-50 :-  reflected signals are received by the receiver 36; col. 4 lines 43-58 :- frequency swept around a center frequency; figures 1,6) reflected from the at least one layer of a coating material (drywall/plaster layer  22), wherein the first and second frequency modulated continuous wave signals are combined into an intermediate continuous wave microwave signal (col. 3 lines 43-50 :- IF out from mixer 40) having a phase difference (clm. 12 - output indicative of the phase difference between the first and second inputs) indicative of anomalies in the material system (col. 4 lines 59-65 :- when the signature of the test structure matches the standard signature, the structure is considered normal. When the test signature differs from the standard, an anomaly is thereby determined), wherein the (col. 4 line 63 - an anomaly is thereby determined) comprise any one or more of: delamination, water ingress (col. 5 lines 20-25 :- instrument could be used to inspect bridges, monitor composites for voids, rebar inspection in concrete, locate buried PVC pipes, measure the flow of fluids in non-metallic pipes, inspect surfaces for absorbed moisture, locate non-metallic land mines in dry sand, and detect motion in adjacent rooms, among other uses), corrosion, a material defect, a liquid or gas.
Bible does not teach explicitly at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system.
However, Sawamoto teaches in figure(s) 1-14 at least one layer of a coating material (para. 1 - measuring a moisture content amount and a coating amount of a sample provided with a coating layer obtained by applying a coating solution to a base material of a sheet-shaped material including paper, non-woven fabric, and film using resonance of microwaves; coating of sample 10 in figure 1) where the frequency of the signal is switchable (para. 3 - a microwave resonator is known. When a frequency of microwaves incident on the resonator is continuously changed while transmitted microwave strength at that time is detected; sweep oscillator 20 with resonant freq. detector 32; figures 4, 7, 12) to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide (cavity resonator 1; figure 4; para. 66 – difference in resonant frequency detected by the resonant frequency detector 32); a frequency shift indicative of anomalies in the material system (para. 72,73 -  dielectric constants and the dielectric loss rates to be exerted on the resonant frequency shift amount and the resonance peak level variation are accurately obtained based on a relationship between these resonance curves).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bible by having at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system as taught by Sawamoto in order to provide an alternate way to achieve material anomaly detection as evidenced by "A data processing apparatus includes a peak level detector, a resonant frequency detector, and an arithmetic part for calculating a moisture content amount and a coating amount of a coating layer of a sample based on the detection values detected by these detectors" (abstract of Sawamoto).

Regarding claim 2, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the waveguide is sized and configured to provide a measurable area and resolution of the first and second continuous wave microwave signals (abs. -  difference in phase angle varies in accordance with differences in size, shape and locations of constituent materials within the structural member).

Regarding claim 3, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the waveguide is cone shaped (cone shape 18,36 in figure 1).

Regarding claim 4, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 3, wherein the cone is a square-based cone (square base of horn antennas 18,36; figure 1).

Regarding claim 7, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the sensor is adapted to fit within a hand-held unit (col. 1 line 15 - hand-held, portable instrument capable of evaluating structural members).

Regarding claim 8, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the sensor is operable in a near-field mode (col. 4 lines 43-45 :- instrument 10 is positioned by the technician near the wall).

Regarding claim 9, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the sensor is operable in a far-field mode (col. 45 lines 20-25 :-  the instrument could be used to locate non-metallic land mines in dry sand, and detect motion in adjacent rooms).

Regarding claim 10, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the microwave transceiver generates a broadband microwave spectrum (col. 2 lines 55-57 :- microwave splitter 14 which functions as a wideband resistive power divider).

Regarding claim 12, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1, wherein the coating layer (22) has a first surface and a second surface, opposite one another, the substrate (24,26/20) has a first surface and a second surface, opposite one another, and the material system has an interface between the coating layer and the substrate, such that the anomalies (void 34) are at a surface of the coating layer, a surface of the substrate (@26)  and the interface between the coating layer and the substrate, or within the coating layer or the substrate.

Regarding claim 15, Bible teaches in figure(s) 1-6 a method of determining the presence of anomalies in an asset formed from a material system comprising a substrate (structural member 20; figure 1) having at least one layer of a coating material (drywall/plaster layer  22) on a surface thereof, comprising: 
Transmitting using a microwave transceiver (mw transmitter-receiver 18 and 36; figure 1) coupled to a waveguide (col. 2 lines 55-65 :- waveguide is implicit in horn antennas 18,36 or microwave horn is an antenna that consists of a flaring metal waveguide shaped like a horn) a first frequency modulated continuous wave microwave (col. 3 lines 43-50 :-  microwave energy transmitted by the transmitter 18; col. 4 lines 43-50 :- center frequency is set at 8.0 GHz, the spread is 1.5 GHz; figures 1,6) onto the at least one layer of a coating material (col. 3 lines 43-50 :-  microwave energy transmitted by the transmitter 18; figure 6); 
receiving (by mw receiver 36) a second frequency modulated continuous wave microwave signal (col. 3 lines 43-50 :-  reflected signals are received by the receiver 36; col. 4 lines 43-58 :- frequency swept around a center frequency; figures 1,6) reflected from the at least one layer of a coating material (drywall/plaster layer  22); 
combining (by mixer 40) the first frequency modulated continuous wave microwave signal and the second frequency modulated continuous wave microwave signal into an intermediate frequency modulated continuous wave microwave signal (col. 3 lines 43-50 :- IF out from mixer 40) having a phase difference (clm. 12 - output indicative of the phase difference between the first and second inputs) indicative of anomalies in the material system (col. 4 lines 59-65 :- when the signature of the test structure matches the standard signature, the structure is considered normal. When the test signature differs from the standard, an anomaly is thereby determined), wherein the anomalies (col. 4 line 63 - an anomaly is thereby determined) comprise any one or more of: delamination, water ingress (col. 5 lines 20-25 :- instrument could be used to inspect bridges, monitor composites for voids, rebar inspection in concrete, locate buried PVC pipes, measure the flow of fluids in non-metallic pipes, inspect surfaces for absorbed moisture, locate non-metallic land mines in dry sand, and detect motion in adjacent rooms, among other uses), corrosion, a material defect, a liquid or gas.

However, Sawamoto teaches in figure(s) 1-14 at least one layer of a coating material (para. 1 - measuring a moisture content amount and a coating amount of a sample provided with a coating layer obtained by applying a coating solution to a base material of a sheet-shaped material including paper, non-woven fabric, and film using resonance of microwaves; coating of sample 10 in figure 1) where the frequency of the signal is switchable (para. 3 - a microwave resonator is known. When a frequency of microwaves incident on the resonator is continuously changed while transmitted microwave strength at that time is detected; sweep oscillator 20 with resonant freq. detector 32; figures 4, 7, 12) to be below a resonant frequency of the waveguide (cavity resonator 1; figure 4; para. 66 – difference in resonant frequency detected by the resonant frequency detector 32); a frequency shift indicative of anomalies in the material system (para. 72,73 -  dielectric constants and the dielectric loss rates to be exerted on the resonant frequency shift amount and the resonance peak level variation are accurately obtained based on a relationship between these resonance curves).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bible by having at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide as taught by Sawamoto in order to provide "A data processing apparatus includes a peak level detector, a resonant frequency detector, and an arithmetic part for calculating a moisture content amount and a coating amount of a coating layer of a sample based on the detection values detected by these detectors" (abstract).

Regarding claim 16, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, wherein the material has two or more layers (layers 22,24) of a coating material on a surface thereof.

Regarding claim 17, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, wherein the material is a metal (col. 1 lines 28-30 :- evaluate metals in a variety of products for latent flaws, cracks).

Regarding claim 18, Bible teaches in figure(s) 1-6 a method as claimed in claim 17, wherein the at least one layer of a coating material is an insulating material (plaster or drywall 22).

Regarding claim 19, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, wherein the material forms part of a pipeline (col. 5 lines 20-25 :- inspection in concrete, locate buried PVC pipes).

Regarding claim 20, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, further comprising transmitting the first continuous wave microwave signal in a near-field mode (col. 4 lines 43-45 :- instrument 10 is positioned by the technician near the wall).

Regarding claim 21, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, further comprising transmitting the first continuous wave microwave signal in a far-field mode (col. 45 lines 20-25 :-  the instrument could be used to locate non-metallic land mines in dry sand, and detect motion in adjacent rooms).

Regarding claim 22, Bible teaches in figure(s) 1-6 a method as claimed in claim 15, wherein the first continuous wave microwave signal forms part of a broadband microwave spectrum (col. 2 lines 55-57 :- microwave splitter 14 which functions as a wideband resistive power divider).

Regarding claim 23, Bible teaches in figure(s) 1-6 a system for determining the presence of anomalies in a material system of an asset comprising a substrate (structural member 20; figure 1) having at least one coating (drywall/plaster layer  22) on a surface thereof; the system comprising: 
A microwave sensor comprising:
(mw transmitter-receiver 18 and 36; figure 1) and 
a waveguide (col. 2 lines 55-65 :- waveguide is implicit in horn antennas 18,36 or microwave horn is an antenna that consists of a flaring metal waveguide shaped like a horn), the waveguide being operably coupled to the transceiver (18,36), the transceiver adapted to: 
transmit a first frequency modulated continuous wave microwave signal (col. 3 lines 43-50:-  microwave energy transmitted by the transmitter 18; col. 4 lines 43-50 :- center frequency is set at 8.0 GHz, the spread is 1.5 GHz; figures 1,6) and 
receive a second frequency modulated continuous wave microwave signal (col. 3 lines 43-50 :-  reflected signals are received by the receiver 36; figures 1,6) reflected from the at least one layer of a coating material (drywall/plaster layer  22);
a controller (power supply 50 and signal processing circuitry 46; figure 5) adapted to control the transmission and reception of the first and second frequency modulated continuous wave microwave signals; 
a processor (processor 48 and mixer 40; figure 5) coupled to a mixer (mixer 40) and adapted to control the mixer to combine the first and second frequency modulated continuous wave microwave signals to produce an intermediate continuous wave microwave signal (col. 3 lines 43-50 :- IF out from mixer 40) having a phase difference (clm. 12 - output indicative of the phase difference between the first and second inputs) (col. 4 lines 59-65 :- when the signature of the test structure matches the standard signature, the structure is considered normal. When the test signature differs from the standard, an anomaly is thereby determined); and 
a display (display 41; figures 1,4) adapted to display the intermediate continuous wave microwave signal; 
wherein the anomalies (col. 4 line 63 - an anomaly is thereby determined) comprise any one or more of: delamination, water ingress (col. 5 lines 20-25 :- instrument could be used to inspect bridges, monitor composites for voids, rebar inspection in concrete, locate buried PVC pipes, measure the flow of fluids in non-metallic pipes, inspect surfaces for absorbed moisture, locate non-metallic land mines in dry sand, and detect motion in adjacent rooms, among other uses), corrosion, a material defect, a liquid or gas.
Bible does not teach explicitly at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system.
However, Sawamoto teaches in figure(s) 1-14 at least one layer of a coating material (para. 1 - measuring a moisture content amount and a coating amount of a sample provided with a coating layer obtained by applying a coating solution to a base material of a sheet-shaped material including paper, non-woven fabric, and film using resonance of microwaves; coating of sample 10 in figure 1) where the frequency of the signal is switchable (para. 3 - a microwave resonator is known. When a frequency of microwaves incident on the resonator is continuously changed while transmitted microwave strength at that time is detected; sweep oscillator 20 with resonant freq. detector 32; figures 4, 7, 12) to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide (cavity resonator 1; figure 4; para. 66 – difference in resonant frequency detected by the resonant frequency detector 32); a frequency shift indicative of anomalies in the material system (para. 72,73 -  dielectric constants and the dielectric loss rates to be exerted on the resonant frequency shift amount and the resonance peak level variation are accurately obtained based on a relationship between these resonance curves).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bible by having at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system as taught by Sawamoto in order to provide "A data processing apparatus includes a peak level detector, a resonant frequency detector, and an arithmetic part for calculating a moisture content amount and a coating amount of a coating layer of a sample based on the detection values detected by these detectors" (abstract).

Claim(s) 1, 11, 23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhtiari et al. (US 5886534; hereinafter Bakhtiari) in view of Sawamoto et al. (US 20140218049).
Regarding claim 1, Bakhtiari teaches in figure(s) 1-11 a microwave sensor (col. 4 lines 9-11 :- microwaves designate the electromagnetic (EM) frequency spectrum occupying the range between 3 MHz and 300 GHz; wave sensor 12,12’/system 10,10’; figures 1,6), adapted to determine the presence of anomalies in an asset formed from a material system (abs. - non-destructive inspection of thin sheet dielectric materials) comprising a substrate (sample or material under test 18; figures 1,6) having at least one layer of a coating material (col. 6 lines 10-12 :-  examination of coatings disposed on a conducting surface) on a surface thereof comprising: 
a microwave transceiver (col. 9 lines 10-12 :- antenna 34* is used to transmit and receive the monitored millimeter wave signals; figures 1,6); and 
a waveguide (waveguide sections 104,106); 
the waveguide being operably coupled to the microwave transceiver (34*), wherein the microwave transceiver transmits a first continuous wave (col. 5 lines 38-40 :-  MMW CW signal) microwave signal (@ 34A, LO signal, col. 7 lines 7-15 :-  reference transmitted signal) incident on the at least one layer and receives a second continuous wave microwave signal (@ 34B, RF signal; col. 7 lines 7-15 :-  reflection from test specimen signal) reflected from the at least one layer, wherein the first and second continuous wave signals are combined (@mixer 46 in figures 2,4) into an intermediate continuous wave microwave signal (IF1, IF2) having a phase difference (col. 8 lines 55-65 :- Comparison of phase difference; figure 5) indicative of anomalies in the material system (col. 6 lines 60-65 :- distinguish between different properties of the material 18 and defects), and wherein the first and second continuous wave microwave signals are frequency modulated continuous wave signals (col. 5 lines 30-35 :- modulator/oscillator GMR 20/GDO 30), wherein the anomalies comprise any one or more of: delamination, (col. 5 lines 20-25 :- macroscopic and/or microscopic properties such as density, homogeneity, for example internal flaws, structure, porosity, moisture content, and state of cure), corrosion, a material defect, a liquid or gas.
Bakhtiari does not teach explicitly at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system.
However, Sawamoto teaches in figure(s) 1-14 at least one layer of a coating material (para. 1 - measuring a moisture content amount and a coating amount of a sample provided with a coating layer obtained by applying a coating solution to a base material of a sheet-shaped material including paper, non-woven fabric, and film using resonance of microwaves; coating of sample 10 in figure 1) where the frequency of the signal is switchable (para. 3 - a microwave resonator is known. When a frequency of microwaves incident on the resonator is continuously changed while transmitted microwave strength at that time is detected; sweep oscillator 20 with resonant freq. detector 32; figures 4, 7, 12) to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide (cavity resonator 1; figure 4; para. 66 – difference in resonant frequency detected by the resonant frequency detector 32); a frequency shift indicative of anomalies in the material system (para. 72,73 -  dielectric constants and the dielectric loss rates to be exerted on the resonant frequency shift amount and the resonance peak level variation are accurately obtained based on a relationship between these resonance curves).
A data processing apparatus includes a peak level detector, a resonant frequency detector, and an arithmetic part for calculating a moisture content amount and a coating amount of a coating layer of a sample based on the detection values detected by these detectors" (abstract of Sawamoto).

Regarding claim 11, Bakhtiari teaches in figure(s) 1-11 a microwave sensor as claimed in claim 1, wherein the at least one layer of a coating material is an insulating material (col. 6 lines 5-12 :- dielectric sheet materials such as for quality control in paper, plastic, and ceramic industries … examination of coatings disposed on a conducting surface).

Regarding claim 23, Bakhtiari teaches in figure(s) 1-11 a system for determining the presence of anomalies in a material system of an asset (abs. - non-destructive inspection of thin sheet dielectric materials) comprising a substrate (sample or material under test 18; figures 1,6) having at least one coating (col. 6 lines 10-12 :-  examination of coatings disposed on a conducting surface) on a surface thereof; comprising: 
(col. 9 lines 10-12 :- antenna 34* is used to transmit and receive the monitored millimeter wave signals; figures 1,6) and 
a waveguide (waveguide sections 104,106), 
the waveguide being operably coupled to the transceiver (34*), the transceiver adapted to transmit a first continuous wave (col. 5 lines 38-40 :-  MMW CW signal)  microwave signal (@ 34A, LO signal, col. 7 lines 7-15 :-  reference transmitted signal)  and receive a second continuous wave microwave signal (@ 34B, RF signal; col. 7 lines 7-15 :-  reflection from test specimen signal); 
a controller (software based calibration/normalization implemented in the inspection system 10/10’; figures 1,6) adapted to control the transmission and reception of the first and second continuous wave microwave signals; 
a processor (PC/DSP 50;) adapted to combine the first and second continuous wave microwave signals to produce an intermediate continuous wave microwave signal (IF1, IF2) having a phase difference (col. 8 lines 55-65 :- Comparison of phase difference; figure 5) indicative of the presence of anomalies (col. 6 lines 60-65 :- distinguish between different properties of the material 18 and defects); and 
a display (a data acquisition and display unit of PC 50) adapted to display the intermediate continuous wave microwave signal; wherein the first and second continuous wave microwave signals are frequency modulated continuous wave signals (col. 5 lines 30-35 :- modulator/oscillator GMR 20/GDO 30),
(col. 5 lines 20-25 :- macroscopic and/or microscopic properties such as density, homogeneity, for example internal flaws, structure, porosity, moisture content, and state of cure), corrosion, a material defect, a liquid or gas.
Bakhtiari does not teach explicitly at least one layer of a coating material where the frequency of the signal is switchable to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide; a frequency shift indicative of anomalies in the material system.
However, Sawamoto teaches in figure(s) 1-14 at least one layer of a coating material (para. 1 - measuring a moisture content amount and a coating amount of a sample provided with a coating layer obtained by applying a coating solution to a base material of a sheet-shaped material including paper, non-woven fabric, and film using resonance of microwaves; coating of sample 10 in figure 1) where the frequency of the signal is switchable (para. 3 - a microwave resonator is known. When a frequency of microwaves incident on the resonator is continuously changed while transmitted microwave strength at that time is detected; sweep oscillator 20 with resonant freq. detector 32; figures 4, 7, 12) to be below a resonant frequency of the waveguide or above a resonant frequency of the waveguide (cavity resonator 1; figure 4; para. 66 – difference in resonant frequency detected by the resonant frequency detector 32); a frequency shift indicative of anomalies in the material system (para. 72,73 -  dielectric constants and the dielectric loss rates to be exerted on the resonant frequency shift amount and the resonance peak level variation are accurately obtained based on a relationship between these resonance curves).
A data processing apparatus includes a peak level detector, a resonant frequency detector, and an arithmetic part for calculating a moisture content amount and a coating amount of a coating layer of a sample based on the detection values detected by these detectors" (abstract of Sawamoto).

Regarding claim 30, Bakhtiari teaches in figure(s) 1-11 a system as claimed in claim 23, wherein the sensor is operable in a near-field mode, such that a sample of a material system comprising a substrate (18; figure 6) having at least one coating on a surface thereof is placed within the waveguide (104,106).

Regarding claim 31, Bakhtiari teaches in figure(s) 1-11 a system as claimed in claim 23, wherein the sensor is operable in a far-field mode, such that a sample (18; figure 1) of a material system comprising a substrate having at least one coating on a surface thereof is placed outside the waveguide (waveguide 60,62,64; figures 2).

Claim(s) 5-6 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bible in view of Sawamoto, and further in view of Chedester et al. (US 20020177405).
Regarding claim 5, Bible teaches in figure(s) 1-6 a microwave sensor as claimed in claim 1 
Bible does not teach explicitly further comprising an alignment module.
However, Chedester teaches in figure(s) 1-15 further comprising an alignment module (abs. -  antennas 15R and waveguide 14R are pre-aligned using a laser; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bible by having further comprising an alignment module as taught by Chedester in order to provide "method for aligning the antennas of two transceivers of a point-to-point wireless millimeter wave communications link" (abstract).

Regarding claim 6, Bible in view of Chedester teaches a microwave sensor as claimed in claim 5, 
Chedester additionally teaches in figure(s) 1-15 wherein the alignment module is a laser alignment module (abs. -  antennas 15R and waveguide 14R are pre-aligned using a laser; figure 2).

Regarding claim 27, Bible teaches in figure(s) 1-6 a system as claimed in claim 23, 
Bible does not teach explicitly further comprising an alignment module.
However, Chedester teaches in figure(s) 1-15 further comprising an alignment module (abs. -  antennas 15R and waveguide 14R are pre-aligned using a laser; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bible by having further comprising an alignment module as taught by Chedester in order to provide "method for aligning the antennas of two transceivers of a point-to-point wireless millimeter wave communications link" (abstract).

Regarding claim 28, Bible in view of Chedester teaches a system as claimed in claim 27, 
Chedester additionally teaches in figure(s) 1-15 wherein the alignment module is a laser alignment module (abs. -  antennas 15R and waveguide 14R are pre-aligned using a laser; figure 2).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868